Name: Commission Regulation (EC) No 1820/95 of 26 July 1995 amending Regulation (EEC) No 2257/92 laying down detailed rules for implementation of the specific arrangements for supplying Madeira with certain vegetable oils and establishing a forecast balance, and amending Regulation (EC) No 2883/94 establishing a forecast balance for the supply to the Canary Islands of agricultural products covered by the specific measures provided for in Articles 2, 3, 4 and 5 of Council Regulation (EEC) No 1601/92
 Type: Regulation
 Subject Matter: regions of EU Member States;  processed agricultural produce;  cooperation policy;  tariff policy;  trade
 Date Published: nan

 Avis juridique important|31995R1820Commission Regulation (EC) No 1820/95 of 26 July 1995 amending Regulation (EEC) No 2257/92 laying down detailed rules for implementation of the specific arrangements for supplying Madeira with certain vegetable oils and establishing a forecast balance, and amending Regulation (EC) No 2883/94 establishing a forecast balance for the supply to the Canary Islands of agricultural products covered by the specific measures provided for in Articles 2, 3, 4 and 5 of Council Regulation (EEC) No 1601/92 Official Journal L 175 , 27/07/1995 P. 0028 - 0030COMMISSION REGULATION (EC) No 1820/95 of 26 July 1995 amending Regulation (EEC) No 2257/92 laying down detailed rules for implementation of the specific arrangements for supplying Madeira with certain vegetable oils and establishing a forecast balance, and amending Regulation (EC) No 2883/94 establishing a forecast balance for the supply to the Canary Islands of agricultural products covered by the specific measures provided for in Articles 2, 3, 4 and 5 of Council Regulation (EEC) No 1601/92THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1600/92 of 15 June 1992 concerning specific measures for the Azores and Madeira relating to certain agricultural products (1), as last amended by Regulation (EC) No 3290/94 (2), and in particular Article 10 thereof, Having regard to Council Regulation (EEC) No 1601/92 of 15 June 1992 concerning specific measures for the Canary Islands with regard to certain agricultural products (3), as last amended by Regulation (EC) No 3290/94, and in particular Article 3 (4) thereof, Whereas, pursuant to Article 2 of Regulation (EEC) No 1600/92, Commission Regulation (EEC) No 2257/92 (4), as last amended by Regulation (EC) No 2405/94 (5), establishes, for the 1994/95 marketing year, the forecast balance for certain vegetable oils and Madeira; whereas as a result, the forecast supply balance for the 1995/96 marketing year should be established; Whereas pursuant to Article 2 of Regulation (EEC) No 1601/92, Commission Regulation (EC) No 2883/94 (6), as last amended by Regulation (EC) No 1688/95 (7), establishes, for the 1994/95 marketing year, the forecast supply balance for certain vegetable oils for the Canary Islands; whereas, as a result, the forecast supply balance for the 1995/96 marketing year should be established; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION: Article 1 Article 1 (1) of Regulation (EEC) No 2257/92 is replaced by the following: '1. The quantities of the forecast supply balance for Madeira for the 1995/96 marketing year which qualify for exemption from customs duties on imports from third countries or which benefit from Community supply aid shall be as follows: >TABLE> Article 2 Annex VIII to Regulation (EC) No 2883/94 hereby replaced by the Annex hereto. Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply with effect from 1 July 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 July 1995. For the Commission Franz FISCHLER Member of the Commission ANNEX 'ANNEX VIII Vegetable oils (excluding olive oil) >TABLE>